WOOD, Judge (dissenting). Defendant made a prima facie showing for a summary judgment in his favor. “The inferences, which the party opposing the motion for summary judgment is entitled to have drawn .. . must be reasonable inferences.” Goodman v. Brock, 83 N.M. 789, 498 P.2d 676 (1972). In his affidavit, Chavez said: “I do think that the reason the truck left the road was because .. . Martinez, fell asleep at the wheel.” In his deposition, Chavez was asked to explain the basis for this thought. He testified that Martinez was “[d]riving normal”; that he did not know what happened; that he did not know what caused the accident; that Martinez “could have” gone to sleep; that he had no idea whether Martinez was awake or asleep; that his deposition testimony was his best recollection of what happened; that “I don’t know if he [Martinez] was sleeping”; that there was nothing that Chavez saw or observed that led Chavez to believe that Martinez was falling asleep. In light of the deposition testimony, Chavez’s “thought” in his affidavit is no more than speculation which does not support a reasonable inference. The summary judgment should be affirmed.